 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          No. 2:12-cr-0326 MCE KJN P
12                       Respondent,
13            v.                                         ORDER
14    JOHN WINTON HARRIS,
15                       Movant.
16

17          On January 9, 2019, respondent filed a motion for “Order Waiving [Movant’s] Attorney-

18   Client Privilege and Permitting Discovery,” and noticed the motion for hearing on January 31,

19   2019, before the undersigned. Movant, proceeding pro se, is presently incarcerated in the U.S.

20   Penitentiary in Tucson, Arizona. Good cause appearing, the hearing is vacated, and respondent’s

21   motion shall be submitted on the papers. Within twenty-one days from the date of this order,

22   movant shall file his opposition or statement of nonopposition to the January 9, 2019 motion.

23   Movant is cautioned that his failure to respond may result in an order granting the motion.

24   Respondent’s reply, if any, shall be filed seven days thereafter.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. The January 31, 2019 hearing is vacated;

27          2. Within twenty-one days from the date of this order, petitioner shall file his opposition,

28   if any; respondent’s reply, if any, shall be filed seven days thereafter; and
                                                        1
 1             3. In addition to counsel for respondent, the Clerk of the Court is directed to serve a copy

 2   of this order on movant’s former defense counsel, Michael E. Hansen, 711 Ninth Street, Suite

 3   100, Sacramento, CA 95814.

 4   Dated: January 10, 2019

 5

 6

 7

 8   /harr0326.vac

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
